Citation Nr: 0701076	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant claims to be the widow of a veteran who had 
recognized guerrilla service from May 1945 to February 1946 
and recognized active service with the "new" Philippine 
Scouts from August 1946 to May 1949.  He died in March 2004.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decisional letter of the Manila RO 
which found the appellant was not entitled to recognition as 
the surviving spouse of the veteran for purposes of VA death 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant alleges she is entitled to VA benefits as the 
surviving spouse of the veteran.  "Spouse" means a person 
of the opposite sex whose "marriage" to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j).  For VA death benefits entitlement purposes, the 
veteran must have been married to the appellant for over one 
year or for any period of time if a child was born of the 
marriage.  38 C.F.R. § 3.54.  The appellant and the veteran 
were married in November 2003 and did not have any children; 
the veteran died in March 2004.  Hence, it does not appear 
that the appellant can be recognized as the surviving spouse 
of the veteran based upon the requirements of 38 C.F.R. 
§ 3.54.  However, the appellant has indicated that she and 
the veteran lived together since June 2001.  While Philippine 
law does not recognize common-law marriage, the appellant 
stated in her January 2005 substantive appeal that she 
believed Philippine law acknowledges common-law marriage as 
it recognizes the existence of "property relations between 
common law husband and wife."  Hence, it appears the 
appellant might have believed she was in a valid common-law 
marriage prior to November 2003 and was unaware that 
Philippine law did not recognize the validity of such a 
marriage.

Governing law provides that where an attempted marriage 
(common-law) is invalid by reason of legal impediment, VA 
regulations allow for certain such marriages to nonetheless 
be "deemed valid" if specific legal requirements are met.  
"Legal impediment" was interpreted by VA General Counsel 
(See VAOPGCPREC 58-91 (July 1991)), to include the 
requirement of a marriage ceremony by a jurisdiction which 
does not recognize common-law marriages.  The United States 
Court of Appeals for Veterans Claims (Court) has issued 
pertinent directives in this regard in Colon v. Brown, 9 Vet. 
App. 104 (1996).  Specifically, in cases such as here, the 
appellant must be given an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c), indicating that 
she had no knowledge of an impediment to the marriage.  The 
Court indicated that if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  The appellant has not been notified 
of what evidence could establish a "deemed valid" marriage 
under the provisions of 38 C.F.R. §§ 3.52 and 3.205.  As it 
appears she is alleging she was in a marriage prior to 
November 2003 that should be "deemed valid", a remand is 
necessary to provide her with notice of the type of evidence 
she can submit to establish the existence of such a 
relationship.  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be notified of 
what evidence is required to establish the 
existence of a "deemed valid" common-law 
marriage under 38 C.F.R. §§ 3.52 and 
3.205, to include asking her to submit 
documentation that she and the veteran had 
been living together since June 2001.  In 
conjunction with this development, the 
appellant must be advised of the 
provisions of 38 C.F.R. § 3.158 (a).  

2.  The RO should conduct a field 
investigation to conclusively determine 
whether between June 2001 and November 
2003 the appellant and veteran were in a 
relationship that could be a "deemed 
valid" common-law marriage.  The RO 
should interview neighbors, family, and/or 
friends of the veteran and the appellant 
to determine whether the couple held 
themselves out to the community as being 
married during this time period.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


